 In the Matter of THE ELECTRICAUTO-LITE COMPANYandMECHANICSEDUCATIONAL SOCIETY OF AMERICA,LOCALNo. 4 (MESA),AFFILIATEDWITH CONFEDERATED UNIONS OF AMERICACaseNo. R-4,663--DecidedDecember 21, 1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existenceof question: re-fusal to accord recognition without certification- of the Board ;electionnecessary.Unit Appropriatefor CollectiveBargaining:all employees in-the service officeand mail order office of Company, excludingsupervisors and confidentialsecretaries.Mr. James P. Falvey,of Toledo, Ohio, for the Company.Mr. Tor Cedervall,of Toledo, Ohio, for the MESA.Mr. Lowell Goerlichand-Mr.Walter A. Murphy,of Toledo, Ohio,for the U. A. W.Miss Melivern R.'Krelow,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Mechanics Educational Society ofAmerica, Local No. 4, affiliated with Confederated Unions ofAmerica, herein called the MESA, alleging that a question affectingcommerce had 'arisen concerning the representation,of employees ofThe -Electric Auto-Lite Company, Toledo, 'Ohio, herein called theCompany," the National Labor Relations Board provided for anappropriate hearing upon due notice before Max W. Johnstone, TrialExaminer. Said hearing was held at Toledo, Ohio, on November 20,1942.The Company, the MESA, and International Union, UnitedAutomobile,Aircraft' andAgricultural ImplementWorkers of'The Company and the MESA made motions thatall formal papers be amended toprovide for the correct name of the Company and the MESA46 N. L. R. B., No. 28.212 THE ELECTRIC AUTO-LITE COMPANY213America, Local No. 12 (C. I.0.), herein called the U. A. W.,' appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearing,are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Electric Auto-Lite Company, an Ohio corporation having itsmain offices in Toledo, Ohio, is engaged, in Ohio and approximately20 other localities throughout the United States, in the manufactureof various kinds of war materials for the use of the armed forcesof the United States.The Company purchases raw materials valuedin excess of $1,000,000 annually, of which more than 50 percent isshipped to the Company from points outside the State of Ohio.The Company manufactures finished products valued in excess of$5,000,000 annually, of which more than 50 percent is sold and trans-ported to points outside the State of Ohio.The Company admitsthat it is -engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local No. 4, affiliatedwith the Confederated Unions of America, is a labor organizationadmitting to membership employees of the Company.InternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 12, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.TAE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhad arisen in that on or about September 2, 1942, the MESA re-quested recognition as the exclusive bargaining agent of allemployees in the unit it alleges to be appropriate, and the Companyrefused unless and until it was certified by the Board.From a report prepared by a Field Examiner of the Board, andother evidence at the hearing, it appears that the MESA and theU. A. W. each represents a substantial number of employees in theunit each contends is appropriate.2 The U. A. W. made amotionto intervene at the hearing.The Trial Examiner grantedthe motion. 214DECISIONS OF -NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commercehas arisen concerningthe representation of employees of the Company, withinthe mean-ing of Section 9 (c) and Section 2 (6) and '(7) of the Act.IV.THE APPROPRIATE UNITThe MESA and the Company contend' that all employees in theservice office on Ketcham Avenue, excluding supervisors and confi-dential secretaries, constitute an appropriate unit.The U. A. W.,contends that all employees in the service office on Ketcham Avenue,and the employees in the mail order office, but excluding supervisorsand confidential secretaries, constitute an appropriate unit.The employees in the service office are engaged in the necessaryclerical and record work in connection with service and parts re-placement for the Company. ' The hiring and discharge of thoseemployees is under the control of the service office manager and hisassistant.The employees are paid on a monthly basis.The mail order office is located in the same building as the serviceoffice, and the employees of the nail order office engage in clericalwork similar to that of the employees in the service office.They,too, are paid on a monthly basis.The hiring and discharge ofthose employees is under the control of the service office manager-and his assistant.However, the foreman in charge of the mail orderoffice may make recommendations.We find that all employees in the Ketcham Avenue service officeand mail order office of the Company, excluding supervisors and con-fidential secretaries, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.'V.DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-8The general productionworkers ofthe Companyare covered'by a contractbetween`the Company and-the U. A. W. The U. A. w requests that, in the eventthe employeesherein choosethe U A. W. astheir bargaining representative,they shouldbe includedin the unitcovered by its contract.The Company contendsthat the employees involvedherein shouldconstitutea separate unit, and should not be included with "factory em-ployees."TheU. A. W.'srequest is hereby denied. THE ELECTRICAUTO-LITE COMPANY215lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ElectricAuto-Lite Company, Toledo, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting, in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,,to determine whether they desire to- be represented by MechanicsEducational Society of America, Local No. 4, affiliated with the Con-federatedUnions of America, ,or by International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, Local No. 12 (C. I. 0.), ,for the purposes of collectivebargaining, or by neither.